     Case 19-90065-LT   Filed 04/29/20   Entered 04/29/20 12:00:57   Doc 50-1   Pg. 1 of 9




 1   Austin Smith
 2   (NY Bar No. 5377254)(Pro Hac Vice)
     Smith Law Group LLP
 3   3 Mitchell Place
 4   New York, NY 10017
     917-992-2121
 5
     austin@acsmithlawgroup.com
 6
 7
     Christopher R. Bush CASB 243471
     Law Office of Chris Bush
 8   2727 Camino del Rio S., Ste 135
 9   San Diego, CA 92108
     619-678-1134
10   chris@chrisbushlaw.com
11
12                      UNITED STATES BANKRUPTCY COURT
13
                        SOUTHERN DISTRICT OF CALIFORNIA

14   IN RE:                                  ) Case No. 17-05276-LT
15   CESAR MEDINA                            ) Chapter 7
     KRYSTAL ANNE MEDINA                     )
16                                           )
17                                           )
                                             )
18
19
20
     KRYSTAL ANNE MEDINA         ) Adversary No. 19-90065-LT
21       Plaintiff,              )
22       vs.                     )
     NATIONAL COLLEGIATE STUDENT )
23
     LOAN TRUST 2006-3;          )
24                               )
25
                                 )
                                 )
26                               )
27                               )
               DECLARATION OF PROFESSOR JOHN BROOKS II
28




                                              1
     Case 19-90065-LT    Filed 04/29/20   Entered 04/29/20 12:00:57    Doc 50-1   Pg. 2 of 9




 1   I, John R. Brooks II, mindful of the penalties of perjury, do declare and state:
 2      1. I am over the age of 18 years and competent to make this declaration. I make
 3         this declaration based on my own personal knowledge and without drawing
 4         upon any specialized methods or processes.
 5      1. I am a full-time, tenured Professor of Law at Georgetown University Law
 6         Center, in Washington, D.C. My primary fields of expertise are federal tax
 7         law and federal student loan law. I teach courses on federal income tax law,
 8         corporate tax law, and tax policy. I have published academic research on
 9         both tax law and student loan law in law journals including the Tax Law
10         Review, the Georgetown Law Journal, the Utah Law Review, the Journal of
11         Legal Education, and Tax Notes. I have also published op-eds on student
12         loans in the New York Times and the L.A. Times. I have been quoted by or
13         interviewed for stories related to tax or student loans in outlets such as
14         National Public Radio, USA Today, Politico, Inside Higher Ed, Newsweek,
15         Buzzfeed, Marketplace, and more. I have consulted on both tax and student
16         loan legislation with Congressional offices and have aided in drafting
17         pending legislation related to student loans.
18      2. Prior to teaching, I was a tax attorney for Ropes & Gray LLP and a judicial
19         clerk for Judge Norman H. Stahl on the U.S. Court of Appeals for the First
20         Circuit.
21      3. I have been compensated by Plaintiff’s counsel for my time spent at my
22         average hourly rate of $500 but I understand that Plaintiff’s counsel has
23         agreed to cover this sum personally and Ms. Medina has not been charged in
24         any way for this opinion.
25      4. I have reviewed the documents relied upon by the moving party (“Movant’”)
26         along with other publicly available records that are too voluminous for
27         convenient examination in Court.
28




                                               2
     Case 19-90065-LT    Filed 04/29/20   Entered 04/29/20 12:00:57   Doc 50-1     Pg. 3 of 9




 1      5. Massachusetts public charities are required to make substantive financial and
 2         operational filings with the Attorney General’s Office of Public Charities,
 3         available at: http://www.charities.ago.state.ma.us/charities/.
 4      6. If one searches for “education resources institute” (without a “the”), it shows
 5         all the filings that TERI made through the Office of Public Charities
 6         (“OPC”).
 7      7. Between 2000 and 2013, TERI annual filed with the OPC, inter alia, its
 8         audited financials, IRS Form 990s, Articles of Incorporation (“AOI”), and
 9         bylaws.
10      8. In 2001, TERI disclosed that it had entered into a a purchase and sale
11         agreement with the First Marblehead Corporation (“FMC”) whereby:
12            a. TERI sold its assets and transferred the majority of its employees to
13               FMC for $8.9 million (Ex. 3 at 209);
14            b. FMC placed these assets and persons into a new for-profit subsidiary
15               called the First Marblehead Education Resources (“FEMR”) (Ex. 2 at
16               38);
17            c. FMC and TERI entered into Master Servicing Agreement under
18               which FMER would perform the loan origination, customer service,
19               default prevention, default processing and administrative origination
20               and servicing duties required of TERI under the Loan Origination
21               Agreements (“LOA”) (Ex. 3 at 208-210 and Ex. 2 at 28);
22            d. FMER and TERI thereafter shared a board member (Exhibit 2 at 27,
23               48) and both TERI and FMC described one another as related parties
24               in financial disclosures (Ex. 2 at 48 and Ex. 3 at 226);
25            e. TERI did not, however, report or disclose that FMER was a related
26               organization to the IRS (Exhibit 5 at 321, 341, 370);
27      9. In 2003, TERI amended its bylaws, including significant changes from the
28         original 1985 bylaws:




                                               3
     Case 19-90065-LT    Filed 04/29/20   Entered 04/29/20 12:00:57   Doc 50-1   Pg. 4 of 9




 1            a. The new bylaws exempted officers and directors from liability for
 2               voting on or otherwise engaging in contracts in which they had a
 3               personal interest (Exhibit 4 at 276-277);
 4            b. TERI checked “no” on line 77 of Form 990 which asked whether
 5               during that year “changes made in the organizing or governing
 6               documents but not reported to the IRS?” (Exhibit 3 at 341);
 7            a. Each year from 2002 through 2012, TERI filed audited financials with
 8               the OPC, which disclosed that between 2002 and 2008:
 9            b. TERI earned approximately $147 million for loan origination services
10               under the LOAs (See “Origination Fees” at Exhibit 2 at 36, 56, 78,
11               100 and 126; also at Ex 5 at 361, 398, 430, 461, 496 and 524);
12            c. TERI paid FMER approximately $532 million for loan origination
13               processing and other services under the MSA (id.);
14            d. In 2008, the balance of student loans outstanding guaranteed by TERI
15               totaled approximately $16.9 billion, and TERI reserved approximately
16               2% of that balance, or $326 million, in cash, cash equivalents, and
17               marketable securities to cover defaults (Exhibit 2 at 145);
18            e. FMC’s officers and directors liquidated equity worth several hundred
19               million dollars; (Exhibit 6), including $94 million to Ralph James,
20               Vice Chairman and President of FMC, who is the sender of the email
21               introduced by the Movant dated May 9, 2002 asking Lisa McNeely
22               and “Paul McCarty (as agent for TERI)” to confirm the parameters of
23               TERI’s loan origination contract with Bank One (Ex. 9; see also
24               Movant’s Evidentiary Objections at 21, ECF No. 37-2);
25      10. In 2008, TERI sought relief in bankruptcy by filing a petition, which the
26         Movant highlighted identified TERI as a nonprofit and was filed under
27         penalty of perjury (Ex. 8). That petition also states:
28




                                               4
     Case 19-90065-LT     Filed 04/29/20   Entered 04/29/20 12:00:57   Doc 50-1    Pg. 5 of 9




 1            a. TERI at times used the name “Boston Systems Resources Inc”(Ex. 8
 2               at 206), which TERI previously disclosed was a for-profit subsidiary
 3               that it absorbed in 2001 (Exhibit 2 at 15);
 4            b. TERI at times used the name TERI Marketing Services, Inc
 5               (“TMSI”) (Ex. 8 at 206), which was a for-profit subsidiary of FMC
 6               (Ex. 3 at 212);
 7            c. In TERI’s statement of financial affairs filed two months the initial
 8               petition, TERI’s General Counsel Amy Bizar stated that she was
 9               unable to “independently verify the accuracy” of TERI’s financials
10               and that TERI had relied on FMC to provide accurate information
11               because “FMC manages many of [TERI’s] contractual relationships
12               with third parties, including its litigation and collection efforts.”
13               (Exhibit 8 at 579);
14      11. Between 2011 and 2012, TERI finalized its own liquidation, and during
15         those years:
16            a. paid its officers and employees $5.2 and $6.4 million, which exceeded
17               its annual revenue in both years (Exhibit 2 at 159, 178);
18            b. In connection with the sale of its remaining assets to the
19               Massachusetts Higher Education Assistance Corporation, TERI
20               disclosed that,
21                  a. “except as set forth on Schedule 2.9(c) of the Disclosure
22                        Schedules, there is no dispute or Claim concerning any Tax
23                        Liability of TERI either (i) claimed or raised by any
24                        Governmental Entity in writing or (ii) as to which the directors
25                        and officers (and employees responsible for Tax matters) of
26                        TERI have actual Knowledge” (Ex. 7 at 550);
27                  b. “except as set forth in Schedule 2.8 of the Disclosure

28                        Schedules, there is no investigation by any Governmental




                                                5
     Case 19-90065-LT    Filed 04/29/20   Entered 04/29/20 12:00:57    Doc 50-1     Pg. 6 of 9




 1                       Entity with respect to TERI pending or, to the Knowledge of
 2                       TERI, threatened” (Ex. 7 at 549-50);
 3                   c. “TERI has been exempt from federal income taxation pursuant
 4                       to Section 501(c)(3) of the Code at all times during its
 5                       existence. Except as set forth on Schedule 2.9(d) of the
 6                       Disclosure Schedules, no circumstances exist, to the
 7                       Knowledge of TERI, and no transaction or activity is presently
 8                       contemplated or under consideration, that is reasonably likely to
 9                       cause such Tax exemption to be revoked” (id.);
10            a. TERI’s auditors could not verify that TERI was in compliance with
11                federal grant programs under the OMB standards (Exhibit 2 at 176).
12    TERI’s Corporate Character
13      12. Before the IRS will grant an applicant’s tax exemption, an applicant must
14         file IRS Form 1023, the Application for Recognition of Exemption Under
15         Section 501(c)(3), which asks, in addition to basic financial and operational
16         information, about an organization’s mission or purpose, its policies on
17         conflicts of interest and private benefit transactions, and its relationships
18         with for-profit entities.
19      13. Form 990 requires organizations to alert the IRS to any activities that might
20         raise questions about its exempt status and whether it continues to serve
21         public, rather than private, interests.
22      14. While the standards for exemption are the same for both new and existing
23         organizations, revocations of exempt status are rare due to the difficulties of
24         practical enforcement and the availability of so-called “intermediate”
25         sanctions for violations.
26      15. I understand that the Movant has concluded that “there is utterly no evidence
27         that TERI was at any time a for profit corporation.”
28




                                                6
     Case 19-90065-LT    Filed 04/29/20   Entered 04/29/20 12:00:57   Doc 50-1    Pg. 7 of 9




 1      16. I do not believe this is a responsible conclusion to draw from the current
 2         record, which contains a number of troubling inconsistencies, irregularities,
 3         and contradictions regarding TERI’s activities between 2001 and 2012.
 4      17. However, it would be equally premature to conclude at this stage that TERI
 5         was not operating within the scope of its charitable and tax-exempt mission.
 6      18. Rather than engage in speculation or hypotheticals, I would recommend that
 7         at a minimum, the following must be addressed:
 8         (i) whether the $8.9 million FMER paid for TERI’s assets and employees
 9         was at or near fair-market value and how that purchase price compares with
10         similar transactions in the industry at that time;
11         (ii) whether TERI maintained sufficient control over the loan programs
12         under the terms of the Master Servicing Agreement and why TERI paid
13         FMER $531 million for subcontracting work it was only paid $141 to
14         perform;
15         (iii) whether TERI ever disclosed its relationship with FMER and the
16         changes made to its governing documents to the IRS, and records evidencing
17         the allegations, scope, and outcome of the regulatory investigations
18         disclosed by TERI on the Disclosure Schedules in Exhibit 7;.
19      19. If and/or when the Movant produces these records, I would then be in a
20         position to offer a formal opinion on TERI’s corporate character and
21         whether it was being operated for private benefit based upon my specialized
22         training and expertise.
23
24                                                        _______________
25                                                        John R. Brooks II
26
27
28




                                               7
     Case 19-90065-LT   Filed 04/29/20   Entered 04/29/20 12:00:57   Doc 50-1   Pg. 8 of 9




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              8
        Case 19-90065-LT       Filed 04/29/20   Entered 04/29/20 12:00:57   Doc 50-1   Pg. 9 of 9
Sig a    e
   Email     john brooks law georgetown edu
